Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patricia G. Plummer appeals the district court’s order accepting the magistrate *796judge’s recommendation to affirm the Commissioner of Social Security’s decision to deny Plummer disability insurance benefits. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.2005) (per curiam). We have thoroughly reviewed the parties’ briefs, administrative record, and the materials submitted in the joint appendix, and find no reversible error. Accordingly, we affirm. See Plummer v. Astrue, No. 5:11-cv-00006-RLV-DSC, 2012 WL 1858844 (W.D.N.C. May 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.